Sherwood, Judge,
delivered the opinion of the court.
' This case comes here by appeal from the Jackson Circuit Court, but there is no final judgment. It has,been repeatedly decided by this-court, that a final judgment in favor of a defendant should conclude in this way :
“ It is therefore considered by the court, that the plaintiff take nothing by his writ, that the defendant be discharged and go hence without delay, and have and recover of and from said plaintiff his costs in this behalf expended, and have hereof execution.” The only judgment in this record, is one for costs.
Appeal dismissed.
Judge Adams absent; the other Judges concur.